Citation Nr: 1738058	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service-connection for lumbosacral or cervical strain.

2.	Entitlement to service-connection for lumbosacral or cervical strain.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1965 to April 1967.  The Veteran served during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The issue of entitlement to service-connection for lumbosacral or cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The January 2005 rating decision upheld the denial of service-connection for lumbosacral or cervical strain, citing no new and material evidence.  The Veteran did not appeal that decision in a timely manner.  That decision is now final.

2. Evidence received since the January 2005 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service-connection for lumbosacral or cervical strain.



CONCLUSIONS OF LAW

1. The January 2005 rating decision denying service-connection for lumbosacral or cervical strain is final.  38 U.S.C.A. §§ 7103, 7104 (West 20014); 38 C.F.R. 
§ 20.1100 (2016).

2.	Since the last and final denial in January 2005, new and material evidence has been received to reopen a claim of entitlement to service-connection for lumbosacral or cervical strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen their claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service-connection for lumbosacral or cervical strain was initially denied by an August 1986 rating decision, as it was shown to be an acute and transitory condition, with no residuals shown.  The Veteran did not appeal the decision and it became final.  38 CFR § 20.1103.

The Veteran filed a claim to reopen the issue of entitlement to service-connection for lumbosacral or cervical strain.  In a January 2005 rating decision, the claim was again denied, citing no new and material evidence.  The Veteran did not appeal the decision in a timely manner.  The decision became final.  In August 2010, the Veteran filed a supplemental claim to reopen the issue of entitlement to service-connection for lumbosacral or cervical strain.  In an February 2011 rating decision, the claim was again denied.  

A previously denied claim can be reopened if the Veteran submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513.  Since the last and final denial rating decision in January 2005, the Veteran has submitted new and material evidence, including medical evidence demonstrating he received massage therapy from approximately 1984 to 1998 for lower lumbar pain.  


ORDER

New and material evidence has been received; the claim for entitlement to service-connection for lumbosacral or cervical strain is reopened.


REMAND

The Veteran has reported a lumbosacral or cervical strain resulting from two lumbar strains during service.  The February 2012 examiner determined the Veteran's claimed condition was less likely than not incurred in service or caused by the claim in-service injury, event or illness.  The examiner reasoned that there was no evidence of continuity of the back condition from service until 1993.  However, since that examination, the Veteran has submitted medical evidence demonstrating he received massage therapy from approximately 1984 to 1998 for lower lumbar pain.  


Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain and associate with the claims file, all outstanding VA treatment records and VA hospital records.

2.	Ask the Veteran to identify all sources of treatment that he has received for his lumbosacral or cervical strain and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Allow a reasonable time for response.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

3.	Schedule the Veteran for an examination by an appropriate VA medical professional.  The examination should not take place until steps 1, and 2 have been completed.  The examiner must review the Veteran's claims file and conduct any necessary testing.  

Following review of the claims file, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbosacral or cervical strain arose in or is etiologically related to the Veteran's military service?  The examiner should specifically comment on any available treatment records regarding two in-service back injuries that occurred in 1966.
         
A response regarding direct causation must be provided or the examination report will be returned as inadequate.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the examiner must explain why this is so.

2.	Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


